Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 03/01/2022 and claims 21-40 are now in condition for allowance.
3.	As Applicant pointed out on pages 10 -14 of the response, art of record, Hufnagel, Herle, Poirier, Sun, Thangamani, Sangameswaran, Kim, and Maeda 
 does not teach and/or fairly suggest a process for:
“adjusting a software version by configuring, in response to receiving a prompt to adjust controller software from a first version to a second version based on a delta file, wherein the second version of controller software is for execution on the controller, wherein the delta file comprises position-independent code; and represents changes to segments of current code on the controller wherein the delta file is constructed based on differences between multiple dimensions of the first version of controller software and multiple dimensions of a second version of controller software; wherein the delta file is stored adjacent to a first version of controller software on a controller” and in as such a manner as recited in independent claim 21, and similarly as in independent claims 36 and 40. 
Thus all pending claims 21-40 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193